              Case 19-01298-MAM            Doc 321      Filed 05/11/20      Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov
IN RE:                                                          CASE NO. 18-16248-MAM
CHANCE & ANTHEM, LLC,                                           CHAPTER 7
                Debtor.
_____________________________________/
ROBERT FURR, Chapter 7 Trustee,
                Plaintiff,
v.                                                              ADV. NO. 19-01298-MAM
JEFFREY M. SISKIND, et al.,
                Defendant/ Counter-Plaintiff,
v.
JESUS SUAREZ, et al.,
            Counter-Defendants.
_____________________________________/
DEFENDANT’S OBJECTION TO UNILATERALLY FILED PRETRIAL STIPULATION


         COMES NOW Jeffrey M. Siskind (“Movant”) and files this Defendant’s Objection to

Unilaterally Filed Pretrial Stipulation, and states:

         1.     In its Order Setting Filing and Disclosure requirements for Pretrial and Trial, the

Court directed that the “Plaintiff shall file [a] fully executed Joint Pretrial Stipulation no later

than one (1) business day prior to the pretrial conference.”

         2.     Plaintiff failed to file same and instead filed its proposed stipulation to which it

attached an email from Defendant which requested changes.

         3.     The improper filing was due to the parties’ failure to meet to confer at least

fourteen (4) days prior to the pretrial conference, which meeting could have been accomplished
              Case 19-01298-MAM                 Doc 321         Filed 05/11/20             Page 2 of 3




telephonically due to Coronavirus concerns.

        4.      The Court should strike Plaintiff’s unilaterally filed stipulation sua sponte.

        WHEREFORE, Defendant objects to Plaintiff’s unilaterally filed pretrial stipulation and

requests that it be stricken.

                                S I S K I N D L E G A L, P L L C
                                  _______/s/ Jeffrey M. Siskind_______
                                  Jeffrey M. Siskind, Esq. FBN 138746
                                 1629 K Street, Ste. 300, NW Washington, DC 20006
                                                 --------------------------
                                113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                                                ------------------------------
                                  3465 Santa Barbara Drive Wellington, Florida 33414

                                TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
                                 Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
  May 11, 2020 upon all creditors and parties in interest registered to receive electronic
  notification on this case via the Court’s Case Management/Electronic Case Filing System
  and/or email as reflected on the Service List below.

                                    _______/s/ Jeffrey M. Siskind_______
                                    Jeffrey M. Siskind, Esq. FBN 138746
             Case 19-01298-MAM        Doc 321     Filed 05/11/20    Page 3 of 3




                                      SERVICE LIST

John H. Genovese, Esq. Florida Bar No. 280852 Jesus M. Suarez, Esq. Fla. Bar No. 60086
GENOVESE JOBLOVE & BATTISTA, P.A. 100 S.E. 2nd Street, Suite 4400 Miami, FL 33131
Tel.: (305) 349-2300 Fax.: (305) 349-2310 Via email to jgenovese@gjb-law.com and
jsuarez@gjb-law.com (Counsel to the Chapter 7 Trustee)

Samantha Tesser Haimo, Esq. com Florida Bar No. 148016 7900 Peters Road, Suite B-200 Fort
Lauderdale, FL 33324 (954) 376–5956 - Telephone (954) 206-0188 – Facsimile Via email to
sth@womenatlawfl. (Counsel for Defendants OB Real Estate 1732, LLC, Wellington 3445, LP
and Zokaites Properties, LP)

Jeffrey M. Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Siskind Legal Services c/o Jeffrey M. Siskind, Managing Member 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Tanya Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Second Siskind Family Trust c/o Tanya Siskind, Trustee 3465 Santa Barbara Drive Wellington,
FL 33414 Via e-mail to philip@philipharris.com

CannaMed Pharmaceuticals, LLC c/o Jeffrey M. Siskind, Managing Member 3465 Santa
Barbara Drive Wellington, FL 33414 Via e-mail to philip@philipharris.com

Sovereign Gaming and Entertainment, LLC c/o Jeffrey M. Siskind, on behalf of William
Siskind, deceased 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Florida’s Association of Community Banks and Credit Unions, Incorporated c/o Jeffrey M.
Siskind, President 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Sympatico Equine Rescue, Inc. c/o Jeffrey M. Siskind, President 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to philip@philipharris.com

Frank Zokaites, 375 Golfside Road, Wexford, PA 15090, Via e-mail to frank@zokaites.com
